Citation Nr: 1733222	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-50 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to a service-connected disability. 

2. Entitlement to service connection for degenerative arthritis of the bilateral knees (claimed as bilateral knee problems), to include as secondary to a service-connected disability.

3. Entitlement to a temporary total evaluation based on the need for convalescence due to degenerative arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2008, the RO, in pertinent part, denied entitlement to service connection for bilateral knee problems.  The Veteran filed a notice of disagreement (NOD) dated in October 2008, and the RO issued a statement of the case (SOC) dated in December 2009.  The Veteran submitted his substantive appeal in December 2009. 

In October 2010, the RO, in pertinent part, denied entitlement to a temporary total evaluation based on the need for convalescence due to degenerative arthritis of the bilateral knees.  The Veteran filed a NOD dated in November 2010 and the RO issued a SOC dated in July 2012.  The Veteran submitted his substantive appeal in August 2012.

In March 2013, the RO denied entitlement to service connection for cirrhosis of the liver.  The Veteran filed a NOD dated in May 2013.  In September 2013, the RO issued a SOC with respect to these claims.  The Veteran filed his substantive appeal in October 2013.

The Veteran's knee claim and claim for temporary total evaluation were remanded by the Board in April 2014 and April 2016 for further development. 

In August 2016, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for further development.  As discussed in detail below, there has not been substantial compliance with the prior remand directives and the Board may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay with respect to the issues on appeal; however, there has not been substantial compliance with prior remand directives.  

With respect to the Veteran's service connection claim for a bilateral knee disorder, in December 2016, the Board requested that after the Veteran was provided with a VA examination to obtain a medical opinion from the examiner addressing whether the Veteran's bilateral knee disorder was caused by or aggravated by his service-connected disability (or disabilities) to include peptic ulcer disease (PUD) and gastrointestinal esophageal reflux disorder (GERD) and any medications taken in connection with a service-connected disease or injury.  The claims file reflects that the Veteran underwent a VA examination in March 2017.  The VA examiner addressed the issue of whether the Veteran's bilateral knee disorder was caused by his service-connected PUD and GERD to include any medication used to treat his PUD and GERD.  He also provided a detailed explanation in support of this opinion.  However, the examiner did not address the issue of whether the Veteran's bilateral knee disorder was aggravated by his service-connected disabilities to include PUD and GERD.  Furthermore, the examiner did not address in his opinion whether the Veteran's bilateral knee disorder was caused by or aggravated his other service-connected disabilities to include intervertebral disc syndrome of the lumbar spine, bilateral sciatic nerve disability, and residuals of fracture of the right great toe.  In light of the foregoing, the Veteran should be provided with another VA medical opinion.

Regarding the Veteran's service connection claim for cirrhosis of the liver, the Board requested in the December 2016 remand that after the Veteran was provided with a VA examination to obtain a medical opinion from the examiner addressing whether the Veteran's cirrhosis of the liver was related to active military service or caused by or aggravated by his service-connected disability (or disabilities) to include any medications taken in connection with his service-connected disabilities.  The claims file reflects that the Veteran underwent a VA examination in March 2017.  The VA examiner addressed the issue of whether the Veteran's cirrhosis of the liver was caused by or related to active military service and whether it was caused by his service-connected disabilities to include any non-steroidal anti-inflammatory drugs used to treat his service-connected back disability.  However, the examiner did not address the issue of whether the Veteran's cirrhosis of the liver was aggravated by his service-connected disabilities to include any medications prescribed to treat such disabilities.  In light of the foregoing, the Veteran should be provided with another VA medical opinion.

As to the issue of entitlement to a temporary total evaluation based on the need for convalescence due to degenerative arthritis of the bilateral knees, the claim is inextricably intertwined with the Veteran's service connection claim for degenerative arthritis of the bilateral knees.  See Harris v Derwinski, 1 Vet App 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, adjudication of the claim for temporary total evaluation based on the need for convalescence due to degenerative arthritis of the bilateral knees must be deferred as the Board is remanding the service connection claim for a bilateral knee disorder for further development.

Accordingly, the case is REMANDED for the following action:

1. Arrange to obtain a medical opinion from an appropriate physician with respect to the Veteran's service connection claim for a bilateral knee disorder. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.

Based on consideration of all pertinent medical and lay evidence of record, the medical expert should provide an opinion with respect to whether the Veteran's bilateral knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by the Veteran's service-connected disabilities, to include intervertebral disc syndrome of the lumbar spine, bilateral sciatic nerve disability, residuals of fracture of the right great toe, PUD, GERD, and any medications associated with such disabilities. 

The physician should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  The physician is asked to comment on the Veteran's March 2009 statement in which he reported that his knee condition might be related to his service-connected peptic ulcer disease and GERD with intermittent bleeding.  He noted that persons with ulcerative colitis also may develop arthritis.

2. Arrange to obtain a medical opinion from an appropriate physician with respect to the Veteran's service connection claim for cirrhosis of the liver. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.

Based on consideration of all pertinent medical and lay evidence of record, the physician should provide an opinion with respect to whether the Veteran's cirrhosis of the liver is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by the Veteran's service-connected disabilities, to include any medications associated with such disabilities. 

The physician should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  The physician is asked to consider and discuss an October 2012 correspondence submitted by the Veteran that lists the medications he thinks may have caused or aggravated his cirrhosis of the liver including fosinopril, omeprazole, ergocalciferol, and ferrous sulfate.

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

